Citation Nr: 0006318	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-12 006	)	DATE              
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for prescription medicine 
dependence, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant; Ms. [redacted]; and Ms. [redacted]






INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented a decision of the 
Board in May 1997 granting service connection for 
prescription drug dependence (and which denied reopening of a 
claim for service connection for an acquired psychiatric 
disorder, claimed on the basis of direct inservice incurrence 
or aggravation during service) and which assigned a 10 
percent rating for the disability at issue.  

Because both the grant of service connection and the 10 
percent rating were made effective from October 10, 1990, the 
case was remanded in October 1999 for the RO to adjudicate 
the claim under the rating criteria in effect before and 
after a November 1996 change in the regulations governing the 
rating criteria for this disability.  At a 1998 RO hearing 
the veteran sought to reopen his claim for service connection 
for an acquired psychiatric disorder (denied by the Board in 
May 1997) and that application to reopen was denied by the RO 
in a July 1998 rating action.  The veteran was informed of 
that denial, and of his appellate rights, by letter later 
that month.  However, no notice of disagreement, which would 
have initiated an appeal, was received as to the denial of 
reopening.  


FINDINGS OF FACT

The veteran's service-connected prescription dependence is 
not productive of more than mild social and industrial 
impairment, although there may be episodes of mild or 
transient symptoms.  



CONCLUSION OF LAW

An evaluation in excess of 10 percent for prescription 
medicine dependence is not warranted, either schedularly or 
extraschedularly.  38 U.S.C.A. §§ 1155, 7104 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21; and, prior to 
November 6, 1996, §§ 4.129, 4.130; and, beginning November 
7, 1996, §§ 4.126(a), 4.130, and Diagnostic Code 9410 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991) which mandates that when a well 
grounded claim has been submitted VA is under a duty to 
assist in developing the evidentiary record.  This duty was 
fulfilled when the RO took the appropriate steps to comply 
with the October 1999 remand of the Board.  In the judgment 
of the Board, the procedural development is complete, the 
duty to assist as been complied with, and the evidentiary 
record is sufficient in scope and in depth for a fair and 
impartial decision.  

Background

The veteran underwent VA hospitalization in August 1997.  The 
discharge summary indicates (erroneously) that he was 
service-connected for "paranoid schizophrenia/suicidal 
ideations."  He reported that he had recently been 
disoriented and had spent an entire night alone in the woods 
near his house.  He reported having shot at neighbors who had 
laughed at him.  He related having hallucinations and 
suicidal ideation, but these were not present upon admission.  
On mental status examination he was cooperative but became 
slightly guarded and hostile as the interview progressed.  He 
was alert and oriented to person and situation but not to 
place and time.  His recent, immediate, and remote memory 
were intact.  His speech was of normal tone, rate, and 
volume.  His production and form of thought were normal, 
without flight of ideas, looseness of associations, thought 
blocking or tangentiality.  He reported no current auditory 
or visual hallucinations, or suicidal or homicidal ideations.  
His mood was slightly dysthymic with full and congruent 
affect.  His insight was intact.  He was concrete on 
abstractions.  He was unable to perform serial sevens, serial 
threes or to count backwards from ten to one.  Admission 
laboratory findings were within normal limits.  

During hospitalization the veteran was placed on suicidal 
observation and given medication, including Lorazepam.  A 
little more than a week after admission, he was found in the 
hallway yelling "I'm going to die."  Otherwise, his 
hospitalization was uncomplicated, although he took some 
pills which he reported had been proscribed as an outpatient.  
He also reported some drowsiness and headaches early in the 
hospital stay but these soon dissipated.  The final diagnosis 
was paranoid schizophrenia.  His global assessment of 
functioning (GAF) at admission was equal to 30 but at 
discharge it was equal to 65.  

While the veteran testified that in September 1997 he had 
wandered into and spent the night in a wooded area and had 
been hospitalized, it is otherwise clear that this actually 
happened in August (not September) 1997.  

At the January 1998 RO hearing the veteran testified that he 
was constantly nervous and paranoid and sometimes had 
dizziness and forgetfulness (page 1 of the transcript of that 
hearing).  He took medication that substituted for Valium, 
and Valium made him dizzy and paranoid (page 2).  He reported 
that his symptoms precluded him from working and his last 
employment had been as a cement finisher (page 3).  He also 
testified that he was constantly depressed and slept only a 
few hours each night (page 5).  

On VA psychiatric examination in January 1998 it was reported 
that the veteran had worked during service as an automobile 
body repairman.  His current medications included Valium, 
Clonopin, and three other medicines for sleeping as well as 
medication for headaches.  He complained of having problems 
with his nerves and being unable to drive.  He reported 
having dizzy spells and being forgetful.  He denied a history 
of hallucinations but admitted having attempted suicide after 
he had shot at some people in October 1997, after they had 
laughed at him for getting lost.  He denied attempts to harm 
himself and denied recent thoughts of suicide.  He denied 
abuse of medications, other than prescription medications.  
He denied a history of alcohol abuse.  He reported having 
initial and middle insomnia for unknown reasons.  His 
appetite was good.  He had completed the 11th grade and had 
been divorced for seven years, after 15 years of marriage.  
He had last been employed in 1988 as a cement finisher.  He 
reported being unable to hold a job because he was too drowsy 
and dizzy due to medication.  However, without medication he 
would stay awake all night.  An attempt to wean him from 
Valium in October 1997 was unsuccessful and, thus, he was 
place back on Valium.  He reported that without his 
medication he was nervous and dizzy all the time.  

On mental status examination the veteran exhibited no unusual 
motor activity.  His speech was fluent without flight of 
ideas or looseness of associations.  His mood was euthymic.  
His affect was appropriate.  He denied having hallucinations 
and expressed no identifiable delusions.  He was precisely 
oriented to person, place, situation, and time.  His remote, 
recent, and immediate recall were good.  His judgment to 
avoid common danger was adequate.  His abstracting ability 
was adequate.  His insight was fair.  

The veteran's history was noted to be consistent with a 
generalized anxiety disorder and Valium dependence.  It was 
stated that there was no clear way to determine the 
difference between symptom due to nonservice-connected 
anxiety and those due to service-connected Valium dependence, 
other than to state that anxiety experienced while the 
veteran was using his normal doses of Valium were most likely 
the result of primary psychiatric disorder (generalized 
anxiety disorder), whereas anxiety experienced when Valium 
was discontinued was most certainly at least exacerbated, if 
not totally caused, by drug withdrawal symptoms.  

VA outpatient treatment (VAOPT) records reveal that in March 
1998 it was reported that the veteran complained of headaches 
and feeling more depressed.  He had auditory hallucinations 
at night.  His affect was restricted and his mood was dull.  
He had no suicidal or homicidal thoughts.  He was to continue 
taking his medication.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Rating Criteria Prior to November 7, 1996

The severity of a psychiatric disability is based upon 
actual symptomatology, as it affects the social and 
industrial adaptability.  38 C.F.R. § 4.130.  The principle 
of social and industrial inadaptability as the basic 
criteria for rating disabilities for mental disorders 
contemplates that those abnormalities of conduct, judgment, 
and emotional reactions, which affect economic adjustment, 
i.e., which produce impairment of earning capacity.  
38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129.

Two of the most important determinants of psychiatric 
disability are time lost from gainful work and a decrease in 
the work efficiency.  The examiner's classification of the 
disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability.  The record of 
the history and complaints are only preliminary to the 
examination report.  The report and the analysis of the 
symptomatology and full consideration of the whole history 
are the determining factors.  38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.132, Diagnostic Codes 9400 through 9411, 
the general formula for the evaluation of psychoneurotic 
disorders: a noncompensable evaluation is to be assigned for 
psychiatric disability when there are neurotic symptoms 
which may somewhat adversely affect relationships with other 
but which do not cause impairment of working ability.  A 10 
percent rating is to be assigned when there are less than 
the criteria for the 30 percent, but there is emotion 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is to 
be assigned when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

Rating Criteria since November 7, 1996

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  The 
new ratings (as were the old) are based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it (see also 38 
C.F.R. § 4.15 (1999)).  Under the new rating criteria, the VA 
no longer relies on a subjective determination of the degree 
of impairment.  An examiner's assessment of the level of 
severity is a significant, but not the only, rating factor.  
In fact, the descriptive phases of the overall severity 
(e.g., mild, definite, considerable, severe, and pronounced) 
have been deleted.  Rather, it is the severity of the effects 
of the symptoms, as described by the examiner, that 
determines the rating.  61 Federal Register 52696-99 (Oct. 8, 
1996).  The new criteria call for evaluations to be made upon 
identification of specific symptoms and manifestations 
expressly associated with different degrees of disability.  
VAOGCPREC 11-97 dated March 25, 1997.  

Evaluation of psychiatric disability under the new 
regulations requires consideration be given to the frequency 
and duration of psychiatric symptoms, and the length as well 
as capacity for adjustment during remissions.  38 C.F.R. 
§ 4.126(a) (1999).  Consideration is given to the extent of 
social impairment but a rating shall not be assigned solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(1999).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, a mental 
condition which has been formally diagnosed, but the symptoms 
of which are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication warrants a noncompensable evaluation.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent rating.  

VAOGCPREC 11-97, dated March 25, 1997, states that on its 
face the new psychiatric rating criteria are neither more nor 
less beneficial than the prior provisions.  It was observed 
that in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
it was held that where there is a pertinent change in a 
regulation on appeal to the Board, since the claim was 
initially filed, VA adjudicators must take two sequential 
steps.  First, it must be determined whether the prior or the 
amended regulations are more favorable.  Because there may 
circumstances where it is not clear which provision is more 
favorable, that resolution requires interpretation and 
application of the pertinent law to the particular facts of 
the case.  Thus, the question of whether the old or new 
psychiatric rating criteria are more favorable must be 
decided on a case-by-case approach.  (In fact, in Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order) it was held 
that the Board must first determine whether the new 
psychiatric rating criteria are more favorable than the old 
criteria.  Second, the Board must apply the more favorable 
provision.)  

Analysis

The 1998 VA examiner opined that there was no clear method 
for distinguishing between symptoms of the veteran's 
prescription medicine dependence and a nonservice-connected 
anxiety disorder except that anxiety while taking 
prescription medication was due to the nonservice-connected 
anxiety disorder; whereas, anxiety experienced when not 
taking Valium (or similar medication) was due to the 
prescription drug dependence.  Here, there has not been a 
recent attempt to wean the veteran from his prescription drug 
dependence.  Accordingly, all psychoneurotic symptoms will be 
used in determining the appropriate rating for assignment, 
but this does not include any psychotic symptoms, e.g., 
hallucinations (of which the veteran complained in April 1998 
and are deemed to be due to nonservice-connected paranoid 
schizophrenia).  

Here, the veteran has reported that he has been unemployed 
since 1988 and he attributes this solely to his service-
connected disability at issue.  However, it is not shown that 
he has actively sought employment.  He alleges that memory 
impairment has played a large role in his disability, 
including in not being able hold a job.  However, testing of 
his memory during his recent VA hospitalization and on 
psychiatric rating examination revealed no defects in his 
memory.  His mood was slightly depressed during VA 
hospitalization in 1997 but was normal on examination in 
1998.  Likewise, there is no impairment in his orientation.  
Overall, mental status testing revealed no significant 
impairment in his cognitive functioning.  Similarly, while he 
complains of anxiety, none was displayed by physical 
mannerisms during the recent rating examination.  

A 55-60 GAF rating indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  Here, the veteran's GAF was 65 
when discharged from VA hospitalization in 1997 and this 
represents mild moderate difficulty in social, occupational, 
or school functioning.  While the veteran has complained of 
sleep impairment, none was noted during his 1997 VA 
hospitalization.  His symptoms are essentially controlled 
with medication, although he may at times have episodes of 
mild or transient symptoms.  

Accordingly, an increased rating for service-connected 
prescription medicine dependence is not warranted under 
either the old or the new schedular rating criteria.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, although he has been hospitalized on 
occasions in recent years].  There are also no other 
circumstances which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for prescription medicine dependence is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

